In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Dabiri, J.) dated November 3, 1993, which, upon a fact-finding order of the same court dated September 17, 1993, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of burglary in the second degree, adjudged him to be a juvenile delinquent and placed him on probation for a period of one year. The appeal brings up for review the fact-finding order dated September 17, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the appellant’s guilt beyond a reasonable doubt. The Family Court could properly infer from the appellant’s unexplained and unauthorized presence inside the complainant’s apartment and from *721his actions when confronted by the complainant that the appellant possessed the requisite criminal intent at the time of his unlawful entry into the apartment (see, People v Mackey, 49 NY2d 274; People v Nuhibian, 201 AD2d 962; People v McCrea, 194 AD2d 742). Moreover, upon the exercise of our factual review power, we are satisfied that the fact-finding order is not against the weight of the evidence. Sullivan, J. P., Balletta, Rosenblatt and Florio, JJ., concur.